DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered.

Response to Arguments
Applicant’s arguments see pages 9-11, filed March 11, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.

Allowable Subject Matter

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “determining, by the one or more processors, a relationship between the first node and one or more other nodes of the map, the relationship indicating that one or more other real- world objects corresponding to the one or more other nodes are at least partially obscured by the first real-world object; at least partially based on (i) the relationship between the first node and the other nodes and (ii) a role of the user…” as the references only teach AR applications that provide a user with information on objects related to position of an image capture device in addition to using interface tools for controlling elements in a mixed environment display, however the references fail to explicitly define a process for rendering particular models and data regarding commands to different users based on their role and the physical relationship between different nodes or components with regards to the process control environment in conjunction with the remaining limitations of claim 1.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 10 and 15, these claims recite limitations similar in scope to that of claim 1, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 2-9, 11-14, and 16-20, these claims depend from allowed base claims 1, 9, and 17, and thus are allowed under the same rationale as provided above.


Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2018/0253900 A1 – Reference is of particular relevance to the application as it discloses a system for authoring and sharing content as an augmented reality (AR) authoring template authored at a client device, generates media content using the image data, and receives a selection of spatial coordinates within a three-dimensional region using the inertia data and the image data. 
US 2016/0019212 A1 – Reference is of particular relevance to the application as it discloses a method for supporting aircraft maintenance, performed in a system comprising a display selection device and a portable device with a camera and an augmented reality display for identifying the equipment present in images and sending maintenance assistance data with the display selection device to the augmented reality display.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL M ROBINSON/Examiner, Art Unit 2619